DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 156 (par. 0031).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in lines 5-6 and 8 of par. 0034, needle access aperture 144 is designated with numeral 114.  
Appropriate correction is required.
Claim Objections
Claim 15 objected to because of the following informalities:
In line 7, “an transition” should read “a transition” for grammatical clarity. 
In line 27, “that a the CVC” should read “that the CVC” for clarity of antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14: claim 1 includes the limitation that the needle extends through the entirety of the PIV portion (lines 12-14). Therefore, an inner lumen diameter of a tip of the PIV portion cannot be less than an outer diameter of a shaft of the needle as disclosed when said shaft is disposed in said inner lumen. For purposes of examination, claim 14 will be read as follows: “The catheter assembly according to claim 1, wherein the PIV portion includes a tip, the tip defining a tapered outer profile and defining an inner lumen diameter, the inner lumen diameter being less than an outer diameter of a shaft of the needle prior to an insertion of the shaft of the needle through the tip.” 
Regarding claim 16:  claim 15 includes the limitation that the needle extends through the entirety of the PIV portion (lines 14-16). Therefore, an inner lumen diameter of a tip of the PIV portion cannot be less than an outer diameter of a shaft of the needle as disclosed when said shaft is disposed in said inner lumen. For purposes of examination, claim 16 will be read as follows: “The catheter assembly according to claim 15, wherein the PIV portion includes a tip, the tip defining a tapered outer profile and defining an inner lumen diameter, the inner lumen diameter being less than an outer diameter of a shaft of the needle prior to an insertion of the shaft of the needle through the tip.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Call et al. (US 20150112310 A1), hereinafter Call.
Regarding claim 1, Call teaches a catheter assembly (2; annotated fig. 2) for accessing a vasculature of a patient, comprising: an elongate catheter body (16; annotated fig. 2) extending from a proximal end to a distal end (annotated fig. 2), and defining a first lumen, the catheter body comprising: a central venous catheter ("CVC") portion (CVC portion; annotated fig. 2), including a needle access aperture disposed through a side wall thereof (needle access aperture 18; annotated fig. 2); a transition portion (transition portion; annotated fig. 2); and a peripheral intravenous ("PIV") portion, defining a PIV lumen portion of the first lumen (PIV portion; annotated fig. 2); and a catheter hub coupled to the proximal end of the catheter body (catheter hub; annotated fig. 2); a peripheral intravenous ("PIV") hub (PIV hub 14; annotated fig. 2), defining a PIV hub lumen (PIV hub lumen; annotated fig. 4); a needle (4; annotated fig. 2), defining a needle lumen (8), and a needle hub coupled to a proximal end thereof (needle hub; annotated fig. 2), the needle extending through the PIV hub lumen (annotated fig. 4), the needle access aperture, and the PIV lumen portion to a point distal of the distal end of the elongate body (annotated fig. 2); and a guidewire (42) disposed in a proximal portion of the first lumen (fig. 5, par. 0086).

    PNG
    media_image1.png
    290
    921
    media_image1.png
    Greyscale

Annotated Figure 2 (from Figure 2 of Call)

    PNG
    media_image2.png
    360
    600
    media_image2.png
    Greyscale

Annotated Figure 4 (from Figure 4 of Call)
Regarding claim 5, Call further teaches the PIV hub is configured to align a tip of the needle with the distal end of the catheter body such that a bevel of the needle is distal to the distal end of the catheter body (needle tip of needle 4 is aligned with a distal end of the catheter body such that a bevel of the needle is distal to the distal end of the catheter body; annotated fig. 2).
Regarding claim 6, Call further teaches the PIV hub includes an anti-rotation feature (15; fig. 1, par. 0053) that orients a bevel of the needle in a predetermined position (Call teaches in pars. 0053 and 0061 that the PIV hub 14 is configured to securely engage the needle 4 in a position relative to the needle hub).
Regarding claim 12, Call further teaches the PIV portion defines a first diameter (first diameter; annotated fig. 2.1) and the CVC portion defines a second diameter (second diameter; annotated fig. 2.1), the first diameter being less than the second diameter (annotated fig. 2.1).

    PNG
    media_image3.png
    135
    330
    media_image3.png
    Greyscale

Annotated Figure 2.1 (from Figure 2 of Call)
Regarding claim 13, Call further teaches the transition portion includes a tapered outer surface extending from the first diameter to the second diameter (annotated fig. 2.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call in view of Bierman et al. (US 20110202006 A1), hereinafter Bierman.
	Call fails to teach the guidewire includes a guidewire hub permanently attached to a proximal end thereof and configured to prevent the proximal end of the guidewire from advancing distally into the first lumen.
	Bierman teaches a vascular access device 20 (fig. 1A) comprising a guidewire 44, wherein the guidewire 44 includes a guidewire hub 46 permanently attached to a proximal end thereof (fig. 5A; if the guidewire hub is never removed from the guidewire, then the guidewire hub is permanently attached to the guidewire) and configured to prevent the proximal end of the guidewire from advancing distally into a lumen of a catheter body 32 (46 is constructed so as to be easily grasped and manipulated by a user [par. 0134]; one having ordinary skill in the art would recognize from this description and the accompanying figs. 5A-5B and 9C that hub 46 is substantially larger than guidewire 44 and thus a lumen of a vasculature access device configured to receive guidewire 44. Therefore, the guidewire hub is configured to prevent the proximal end of the guidewire from advancing distally in the lumen of the catheter body). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the guidewire disclosed by Call to have a hub permanently attached to a proximal end thereof and configured to prevent the proximal end of the guidewire from advancing distally into the first lumen as taught by Bierman as both these inventions and the claimed invention are directed towards vascular access devices comprising guidewires and the references were well-known in the art prior to the effective filing date of the claimed invention. Bierman teaches in par. 0134 that guidewire hub 46 aids users in manipulating the vascular access device. It would therefore have been obvious to one of ordinary skill in the art to have incorporate the hub taught by Bierman onto the guidewire taught by Call to benefit from increased device manipulability as taught by Bierman. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call in view of Ebnet et al. (US 20180214674 A1), hereinafter Ebnet.
	Call teaches in par. 0061 that lumen 34 of the needle hub (annotated fig. 4) can be configured to connect to a syringe. 
	Call fails to teach a syringe coupled to the needle hub and in fluid communication with the needle lumen, the syringe creating a vacuum to draw a blood flow through the needle lumen and confirm vascular access.
	Ebnet teaches a vascular access device 1 (fig. 1) comprising a needle 5, a needle hub 51, and a syringe 7 coupled to said needle hub 51 and in fluid communication with the lumen of the needle 5 (fig. 1), wherein the syringe creates a vacuum to draw a blood flow through the needle lumen and confirm vascular access (par. 0121: “A blood aspiration may be performed by means of the syringe 7”; a blood aspiration would confirm vascular access).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have attached a syringe as taught by Ebnet to the needle hub as taught by Call as both these inventions and the claimed invention are directed towards vascular access devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Ebnet teaches in par. 0121 that a syringe attached to a needle 7 via a needle hub 51 can be used to perform a blood aspiration. It would therefore have been obvious to one of ordinary skill in the art to have attached a syringe as taught by Ebnet to the needle hub as taught by Call, as such a modification is a simple combination of known prior art elements yielding the predictable result of the device as taught by Call equipped with a syringe configured to perform blood aspiration as taught by Ebnet.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call in view of Mooney et al. (US 20040167478 A1), hereinafter Mooney.
Regarding claim 8, Call teaches the catheter hub includes an extension leg (52; annotated fig. 2) extending proximally from a proximal end thereof, the extension leg defining an extension leg lumen in fluid communication with the first lumen (52 is in fluid communication with the rest of 16; par. 0083).
	Call fails to teach the extension leg includes a connector at a proximal end thereof.
	Mooney teaches a catheter hub 56 (fig. 1) including an extension leg 66 extending proximally from a proximal end thereof, wherein the extension leg is in fluid communication with a first lumen 30 (figs. 1-2, par. 0095), and wherein the extension leg includes a connector 68 at a proximal end thereof (fig. 1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the connector 68 in Mooney onto the proximal end of the extension leg 52 in Call as both these inventions and the claimed invention are directed towards vascular access devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Such a modification is a simple combination of prior art elements yielding the predictable result of the device as taught by Call wherein the extension leg is equipped with a connector at the proximal end as taught by Mooney. 
Regarding claim 9, Call fails to teach the needle access aperture includes a slit valve that closes the needle access aperture when the needle is removed therefrom.
	Mooney teaches an access aperture 464 (fig. 20) including a slit valve 478 that closes the access aperture when devices are withdrawn from the aperture (par. 0127). (Although Mooney does not specify the devices comprise needles, Mooney discloses a slit valve as structurally claimed; therefore the access aperture as taught by Mooney is considered capable of performing the disclosed function of a needle access aperture including a slit valve that the closes the aperture when the needle is removed therefrom.)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the slit valve as taught by Mooney onto the needle access aperture as taught by Call as both these inventions and the claimed invention are directed towards vascular access devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Mooney teaches in par. 0007 and 0127 that valve 464 seals the bloodstream from the outside environment. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the slit valve as taught by Mooney onto the needle access aperture as taught by Call, as such a modification is a simple combination of prior art elements with the predictable result of a vascular access device as taught by Call wherein the needle access aperture comprises a slit valve sealing the in vivo environment from the in vitro environment as taught by Mooney.
Regarding claim 10, Call fails to teach the catheter body further includes a second lumen extending from the catheter hub to an outlet aperture disposed through the side wall of the CVC portion proximate a distal end thereof.
	Mooney teaches in a catheter body 10 including a catheter hub 56, wherein the catheter body comprises a first lumen (30; fig. 2) and a second lumen (36), wherein the second lumen extends from the catheter hub 56 to an outlet aperture (74; fig. 1) disposed through the wall of a CVC portion (formed by outer tube 12; fig. 1).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the second lumen and corresponding outlet aperture as taught by Mooney into the catheter body taught by Call as both these inventions and the claimed invention are directed towards vascular access devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Mooney teaches in par. 0006 that multiple lumen catheters allow for simultaneous fluid introduction and withdrawal. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the second lumen and corresponding outlet aperture as taught by Mooney into the catheter body taught by Call so that the device can perform simultaneous fluid introduction and withdrawal. 
Regarding claim 11, Call fails to teach the catheter hub includes a second extension leg defining a second extension leg lumen that is in fluid communication with the second lumen of the catheter body.
	Mooney teaches an extension leg 58 defining a second extension leg lumen that is in fluid communication with the second lumen 36 of the catheter body (par. 0095). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the second extension leg as taught by Mooney onto the catheter hub taught by Call as both these inventions and the claimed invention are directed towards vascular access devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Mooney teaches in par. 0095 that extension leg 58 connects to second lumen 36. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the second extension leg as taught by Mooney onto the catheter hub taught by Call, as such a modification would be a simple combination of known prior art elements with the predictable result that the second lumen in the device taught by Call in view of Mooney would be accessible through the second extension leg.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Call in view of Ackay et al. (US 20210100985 A1), hereinafter Ackay.
Call further teaches the PIV portion includes a tip, the tip defining a tapered outer profile and defining an inner lumen diameter (annotated fig. 2.1).
Call fails to teach the inner lumen diameter being less than an outer diameter of a shaft of the needle prior to an insertion of the shaft of the needle through the tip.
Ackay teaches a cylindrical wall 1516 (fig. 23C, par. 0169) formed of a resilient material (par. 0169), said cylindrical wall conforming to the outer diameter of a needle cannula 106 (figs. 23B-23C). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the tip of the PIV portion as taught by Call of a resilient material as taught by Ackay as both these inventions and the claimed invention are directed towards catheter assemblies comprising needles located within cylindrical constructs and the references were well-known in the art prior to the effective filing date of the claimed invention. Ackay teaches in par. 0169 that cylindrical wall 1516 can be sized to closely conform to the outer diameter of needle 106. Par. 0169 further states that 1516 can be formed of a resilient material to further aid in conformance to the outer diameter of 106. Call teaches in par. 0054 that catheter body 16 (and with it the PIV portion and tip) can be sized to provide a secure fit over the needle 4 without sliding off. One having ordinary skill in the art would recognize that constructing catheter body 16 taught by Call, and with it the PIV portion and tip of the PIV portion, of resilient material as taught by Ackay would aid the catheter body in conforming to the outer diameter of the needle so as to provide a secure fit, as taught by Call. It would therefore have been obvious to have modified the material of the catheter body 16, and with it the tip of the PIV portion, to be made of a resilient material as taught by Ackay.
One having ordinary skill in the art would recognize that to conform to the needle 4 so as to provide a secure fit, an inner lumen of the catheter body 16 constructed of resilient material would have to have a diameter less than a diameter of an outer shaft of the needle prior to an insertion of the shaft through the tip of the needle. 
Allowable Subject Matter
Claims 15 and 17-23 would be allowable if appropriate action is taken to address the objections to claim 15.
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783